EXHIBIT 10.14 EXECUTION COPY RETIREMENT AGREEMENT THIS RETIREMENT AGREEMENT, dated as of November 19, 2008 (the “Agreement”), by and between BE Aerospace, Inc., a Delaware corporation (the “Company”) and Edmund J. Moriarty (the “Executive”). WHEREAS, the Company and the Executive are parties to a certain Employment Agreement, dated as of September 18, 1995, as amended January 1, 1996 (the “Employment Agreement”); and WHEREAS, the Company and the Executive have agreed to the Executive’s retirement as an employee and an officer of the Company; and WHEREAS, in consideration for the Executive’s long service with the Company and his agreement to the covenants and restrictions set forth herein, the Company has agreed to enter into this Agreement which provides the Executive with certain payments and benefits to which he is not otherwise entitled; and WHEREAS, except as otherwise set forth herein, the parties intend that this Agreement shall set forth the terms of the Executive’s retirement and that this Agreement shall supersede all prior agreements between the parties regarding the subject matter contained herein, including, without limitation, the Employment Agreement. NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set forth in this Agreement, the parties hereto hereby agree as follows: 1.Continued Employment.From the date hereof through June 30, 2009, (the “Effective Date”), the Executive shall remain employed as the Vice President–Law, General Counsel and Secretary of the Company.During the period commencing on the date hereof and ending on the Effective Date, the Executive (i) shall be entitled to the compensation and benefits set forth in Section 3 of his Employment Agreement (as in effect on the date hereof) and (ii)shall be obligated to perform the duties set forth in Section 2 of the Employment Agreement. 2.Retirement.Effective as of the Effective Date, the Executive shall retire from his position as the Vice President–Law, General Counsel and Secretary of the Company and from all other positions and offices with the Company and any of its subsidiaries or affiliates (collectively, the “Company Group”). 3.Severance Payments and Benefits.In consideration ofthe covenants set forth herein, and the waiver and release of claims set forth below and provided that the Executive does not revoke this Agreement during the applicable Revocation Period (as defined in Section 12 below), the Company shall provide the Executive with the following severance payments and benefits: a.Accrued Amounts.The Executive shall receive a lump sum payment within thirty (30) days following the Effective Date equal to (1)any earned but unpaid salary through the Effective Date; (2)any earned but unpaid annual bonus for any fiscal year that ended prior to the Effective Date; and (3) reimbursement of approved expenses due to the Executive pursuant to the Company’s policies in effect from time to time. b.Initial Severance Payments.During the period commencing on the Effective Date and ending on the six (6) month anniversary of the Effective Date (the “Initial Severance
